Case 4:18-cv-13237-MFL-RSW ECF No. 34, PageID.1845 Filed 11/04/20 Page 1 of 22




                     UNITED STATES DISTRICT COURT
                     EASTERN DISTRICT OF MICHIGAN
                          SOUTHERN DIVISION

 ROBERT LEE-LAMAR REYNOLDS,

       Petitioner,                                  Case No. 18-cv-13237
                                                    Hon. Matthew F. Leitman
 v.

 MELINDA BRAMAN,

      Respondent,
 __________________________________________________________________/

    OPINION AND ORDER (1) DENYING PETITION FOR WRIT OF
  HABEAS CORPUS (ECF No. 1), (2) DENYING PETITIONER’S MOTION
    FOR REMAND FOR AN EVIDENTIARY HEARING (ECF No. 32),
      (3) DENYING A CERTIFICATE OF APPEALABILITY, AND
      (4) GRANTING LEAVE TO APPEAL IN FORMA PAUPERIS

       Petitioner Robert Lee-Lamar Reynolds is a state prisoner in the custody of the

 Michigan Department of Corrections. On October 16, 2018, Reynolds filed a pro se

 petition for a writ of habeas corpus in this Court. (See Pet., ECF No. 1.) In the

 petition, Reynolds seeks relief from his convictions of two counts of conspiracy to

 deliver 50 or more but less than 450 grams of cocaine, Mich. Comp. Laws §

 333.7401(2)(a)(iii) and Mich. Comp. Laws § 750.157a, conspiracy to deliver less

 than 50 grams of cocaine, Mich. Comp. Laws § 333.7401(2)(a)(iv) and Mich. Comp.

 Laws § 750.157a, delivery of less than 50 grams of cocaine, Mich. Comp. Laws §

 333.7401(2)(a)(iv), delivery of 50 or more but less than 450 grams of cocaine, Mich.



                                          1
Case 4:18-cv-13237-MFL-RSW ECF No. 34, PageID.1846 Filed 11/04/20 Page 2 of 22




 Comp. Laws § 333.7401(2)(a)(iii), and being a fourth habitual offender, Mich.

 Comp. Laws § 769.12. (See id.)

       The Court has carefully reviewed the petition and concludes that Reynolds is

 not entitled to federal habeas relief. Accordingly, for the reasons explained below,

 the Court DENIES Reynold’s petition.

                                          I

                                          A

       A jury in the Wexford County Circuit Court convicted Reynolds of the above-

 described offenses in 2014. The Michigan Court of Appeals described the relevant

 facts as follows:

              In April of 2013, police officers executed a search warrant
              on the residence of Matthew Gray and Heather Sickles.
              They discovered evidence of drug distribution, including
              digital scales, marijuana, and seven one-gram packets of a
              powdery substance later identified as cocaine.
              Defendant’s fingerprints and DNA were not discovered on
              any items in the house, but the testimony of several trial
              witnesses linked him to the drugs. Sickles explained that
              from approximately February 2013 until April 2013,
              defendant regularly delivered approximately 1020 grams
              of cocaine each week to the residence she shared with
              Matthew. The cocaine was prepackaged in one gram
              amounts and was ready for sale. Sickles and Matthew
              would sell these one-gram packages. Sickles explained
              that defendant delivered cocaine just a day or two before
              police executed the search warrant on her residence.




                                          2
Case 4:18-cv-13237-MFL-RSW ECF No. 34, PageID.1847 Filed 11/04/20 Page 3 of 22




              Greg Laurent testified that he regularly purchased cocaine
              from defendant. He began purchasing cocaine—usually
              one or two grams at a time-from defendant in “the fall of
              2011” or the early part of 2012, and did so regularly until
              defendant was arrested in April 2013. Laurent estimated
              that he purchased approximately 2–3 grams of cocaine per
              week from defendant. Laurent testified that he would call
              defendant to arrange the sale, and then meet defendant at
              a location of defendant’s choosing. During some of the
              purchases, “Matt” meaning Matthew Gray, was also
              present. Laurent normally purchased his cocaine directly
              from defendant; however, defendant instructed Laurent
              that if he was not around, Laurent was to purchase cocaine
              from Matthew. Laurent purchased cocaine from Matthew
              on several occasions.

              Edward Gray, Matthew’s brother, testified that he met
              defendant in 2011. Edward recalled that, while he and
              Matthew were living in their mother’s house, defendant
              would come to the home every two weeks for
              approximately a year and sell cocaine out of the house
              with Matthew. He testified that on at least three occasions,
              defendant brought approximately 4 ounces of cocaine with
              him—roughly 113 grams—and that defendant and
              Matthew would package the cocaine for sale in one-gram
              baggies. Edward occasionally helped weigh the cocaine.
              Matthew, defendant, and Edward would sell the one-gram
              baggies around town.

 People v. Reynolds, 2015 WL 7686989, at * 1 (Mich. Ct. App. Nov. 24, 2015).

       Reynolds appealed his convictions in the Michigan Court of Appeals, and that

 court denied relief. See id. Reynolds then filed an application for leave to appeal in

 the Michigan Supreme Court, and that court denied leave. See People v. Reynolds,

 882 N.W.2d 142 (Mich. 2016).



                                           3
Case 4:18-cv-13237-MFL-RSW ECF No. 34, PageID.1848 Filed 11/04/20 Page 4 of 22




       On August 8, 2017, Reynolds filed a post-conviction motion for relief from

 judgment with the state trial court. The trial judge denied the motion on December

 22, 2017. See People v. Reynolds, No. 13-10820-FH (Wexford Cty. Cir. Ct. Dec. 22,

 2017) (ECF No. 16-22). Reynolds did not file an appeal of the trial court’s denial

 of his motion at that time.

                                         B

       According to Reynolds, “around May 2018” he filed a petition for a writ of

 habeas corpus under Michigan law in the Jackson County Circuit Court. (Reynolds

 Reply Br., ECF No. 17, PageID.1540.) In that state habeas petition, Reynolds raised

 what he claims was a jurisdictional challenge to his convictions. (See id.) On

 November 27, 2018, the Jackson County Circuit Court denied Reynolds’ state

 habeas petition. See Reynolds v. Warden Joseph Barrett, Cooper Street Correctional

 Facility, No. 18-1028-AH (Jackson Cty.Cir. Ct. Nov. 27, 2018) (ECF No. 16-24,

 PageID.1290-91). It appears that Reynolds tried to seek review of the denial of his

 state habeas petition through a mandamus petition in the Michigan Court of Appeals.

 But Reynolds did not pay the required filing fee, and the Court of Appeals closed

 his case without any action taken. (See Michigan Ct. of Appeals Order, ECF No. 30-

 4; Michigan Ct. of Appeals Docket, Case No. 346569.)




                                         4
Case 4:18-cv-13237-MFL-RSW ECF No. 34, PageID.1849 Filed 11/04/20 Page 5 of 22




                                           C

       On October 16, 2018, Reynolds filed his petition for writ of habeas corpus in

 this Court.1 (See Pet., ECF No .1.) Reynolds then asked the Court to hold the petition

 in abeyance so that he could return to state court and exhaust additional claims. (See

 Mot., ECF No. 3.) The Court granted that motion on October 30, 2018. (See Order,

 ECF No. 7.)

       Upon his return to state court, on December 12, 2018, Reynolds filed a

 delayed application for leave to appeal in the Michigan Court of Appeals challenging

 the state trial court’s denial of his motion for relief from judgment. The Michigan

 Court of Appeals dismissed the application as untimely under Michigan Court Rule

 7.205(G)(3) because it was filed more than six months after the trial court denied

 Reynolds’ motion. See People v. Reynolds, No. 346863 (Mich.Ct.App. Jan. 8, 2019)

 (ECF No. 16-24, PageID.1237). Reynolds then sought leave to appeal in the

 Michigan Supreme Court, and that court denied leave. See People v. Reynolds, 931

 N.W.2d 332 (Mich. 2019).

       Reynolds thereafter returned to this Court, and the Court re-opened this action

 on August 19, 2019. (See Order, ECF No. 13.) Reynolds now seeks habeas relief on

 the following grounds:



 1
   As described above, at the time that Reynolds filed his federal habeas petition in
 this Court, his state habeas petition had not yet been decided.
                                            5
Case 4:18-cv-13237-MFL-RSW ECF No. 34, PageID.1850 Filed 11/04/20 Page 6 of 22




       I.     Whether [he] was improperly sentenced as a habitual
              offender because the state failed to comply with the
              requirements of the habitual offender statute. [The
              “Habitual Offender Claim.”]

       II.    Whether [he] was denied the effective assistance of
              counsel as guaranteed by the Sixth Amendment of the
              United States Constitution by both trial counsel and
              appellate counsel. [The “Ineffective Assistance Claim.”]

       III.   [Whether [t]he trial court erred in using misinformation
              and materially false assumptions as to the facts in
              misscoring variables associated with sentencing
              guidelines resulting in plain error. [The “Sentencing
              Claim.”]

       IV.    Whether the trial court had established personam and
              subject matter jurisdiction over [Reynolds], materially
              prejudicing [him]. [The “Jurisdiction Claim.”]

 (Pet., ECF No. 1, PageID.3-4.)

                                          D

       On December 17, 2019, Respondent filed a motion to dismiss Reynolds’

 petition based on the alleged expiration of the statute of limitations. (See Mot. to

 Dismiss, ECF No. 15.) The Court denied that motion in a written order. (See Order,

 ECF No. 28.) The Court also ordered Respondent to file an answer addressing the

 merits of the petition, and Respondent did so. (See id.; see also Answer, ECF No.

 29.) Reynolds filed a reply brief on September 9, 2020. (See Reynolds Reply Br.,

 ECF No. 31.)




                                          6
Case 4:18-cv-13237-MFL-RSW ECF No. 34, PageID.1851 Filed 11/04/20 Page 7 of 22




                                           II

       The Antiterrorism and Effective Death Penalty Act of 1996 (“AEDPA”)

 requires federal courts to uphold state court adjudications on the merits unless the

 state court’s decision (1) “was contrary to, or involved an unreasonable application

 of, clearly established Federal law, as determined by the Supreme Court of the

 United States,” or (2) “was based on an unreasonable determination of the facts in

 light of the evidence presented in the State court proceeding.” 28 U.S.C. § 2254(d).

 “The question under AEDPA is not whether a federal court believes the state court’s

 determination was incorrect but whether that determination was unreasonable – a

 substantially higher threshold.” Schriro v. Landrigan, 550 U.S. 465, 473 (2007).

                                           III

       Respondent first argues that all of Reynolds’ claims are barred by AEDPA’s

 one-year statute of limitations.     However, the statute of limitations does not

 constitute a jurisdictional bar to habeas review. Therefore, a federal court can, in the

 interest of judicial economy, consider a habeas petition even if a petitioner’s claims

 are barred by a limitations period. See Smith v. State of Ohio Dept. of Rehabilitation,

 463 F.3d 426, 429, n. 2 (6th Cir. 2006). This Court need not resolve the dispute over

 the timeliness of Reynolds’ claims because, as discussed below, the claims fail for

 other reasons independent of the statute of limitations.




                                            7
Case 4:18-cv-13237-MFL-RSW ECF No. 34, PageID.1852 Filed 11/04/20 Page 8 of 22




                                          IV

                                          A

       The Court begins with Reynolds’ Habitual Offender Claim (habeas claim

 one), Sentencing Claim (habeas claim three), and Jurisdiction Claim (habeas claim

 four). Respondent asserts that Reynolds is not entitled to relief on these claims

 because those claims are not, and cannot be, exhausted. The Court agrees.

       As a general rule, a state prisoner seeking federal habeas relief must first

 exhaust his or her available state court remedies before raising the claim in federal

 court. See 28 U.S.C. § 2254(b) and (c). See also Picard v. Connor, 404 U. S. 270,

 275-78 (1971). “To be properly exhausted, each claim must have been fairly

 presented to the state courts. This includes a requirement that the applicant present

 the issue both to the state court of appeals and the state supreme court.” Id. at 414

 (internal quotation marks and citation omitted). See also Baldwin v. Reese, 541 U.S.

 27, 29 (2004) (same).

       Reynolds’ Habitual Offender, Sentencing, and Jurisdiction Claims are

 unexhausted because he did not properly present those claims in the state appellate

 courts. With respect to the Habitual Offender and Sentencing Claims, Reynolds

 raised those two claims in his post-conviction motion for relief from judgment in the

 state trial court. The trial court denied Reynolds’ motion on December 21, 2017.

 See People v. Reynolds, No. 13-10820-FH (Wexford Cty. Cir. Ct. Dec. 22, 2017)

                                          8
Case 4:18-cv-13237-MFL-RSW ECF No. 34, PageID.1853 Filed 11/04/20 Page 9 of 22




 (ECF No. 16-22). Reynolds then had six months to file an application for leave to

 appeal that decision with the Michigan Court of Appeals. See Mich. Ct. Rule

 7.205(G)(3). He did not do so. Instead, he waited nearly a year (until December 22,

 2018) to file his application, and the Michigan Court of Appeals then dismissed the

 application because it was not timely filed. Because Reynolds failed to raise the

 Habitual Offender and Sentencing Claims before the Michigan Court of Appeals in

 a timely manner, the claims are unexhausted and cannot provide the basis for federal

 habeas relief. See e.g. Rupert v. Berghuis, 619 F.Supp.2d 363, 367 (W.D. Mich.

 2008) (explaining that habeas petitioner failed to exhaust his state remedies as result

 of his failure to file timely appeal to Michigan Supreme Court). See also Black v.

 Ashley (Table), 1996 WL 266421, at ** 1–2 (6th Cir. May 17, 1996) (“The fair

 presentation requirement is not satisfied when a claim is presented in a state court in

 a procedurally inappropriate manner that renders consideration of its merits

 unlikely”).

       Reynolds raised the Jurisdiction Claim in his state court habeas petition. But,

 as described above, after the state trial court denied that petition, Reynolds failed to

 properly seek review in the Michigan Court of Appeals or the Michigan Supreme




                                            9
Case 4:18-cv-13237-MFL-RSW ECF No. 34, PageID.1854 Filed 11/04/20 Page 10 of 22




 Court. (See Michigan Ct. of Appeals Order, ECF No. 30-4; Michigan Ct. of Appeals

 Docket, Case No. 346569.) Reynolds therefore did not exhaust this claim.2

       Finally, Reynolds no longer has any available state court remedies with which

 to exhaust the Habitual Offender, Sentencing, and Jurisdiction Claims. Under

 Michigan Court Rule 6.502(G)(1), a criminal defendant in Michigan is only

 permitted to file one post-conviction motion for relief from judgment absent a

 retroactive change in the law or newly discovered evidence (neither of which applies

 here). And as described above, Reynolds has already filed such a motion in the state



 2
   There may be an additional reason that Reynolds could not properly exhaust the
 Jurisdiction Claim through a state court habeas petition. State habeas proceedings
 are generally not the proper venue for challenging a criminal conviction. As the
 Michigan Court of Appeals has explained, a criminal defendant in Michigan “may
 not use a [state-court] habeas proceeding as a substitute for an appeal or to review
 the merits of his criminal conviction.” Moses v. Dep’t of Corrections, 736 N.W.2d
 269, 273 (Mich. App. 2007). Thus, a habeas petitioner does “not give the Michigan
 state courts a fair opportunity to address his claims by filing a state habeas corpus
 suit.” Nabors v. Waden, 848 F.2d 192 (Table), 1998 WL 50635, at *1 (6th Cir. May
 23, 1988) (affirming dismissal of habeas petition as unexhausted where petitioner
 had raised claim only in state habeas petition). Reynolds counters that the filing of
 his state court habeas petition did exhaust this claim. He argues that a convicted
 defendant may use a state habeas petition to raise a jurisdictional challenge to his
 conviction. See Moses, 736 N.W.2d at 273 (explaining that, under Michigan law,
 state habeas relief “is open to a convicted person in one narrow instance, ... where
 the convicting court was without jurisdiction to try the defendant for the crime in
 question”) And Reynolds says that he argued in his state habeas petition that there
 was a “radical jurisdictional defect” in his criminal proceedings that divested the
 Wexford County Circuit Court of jurisdiction over him. (ECF No. 30-2,
 PageID.1742.) But the state court ruled that there was no jurisdictional defect in
 Reynolds’ criminal case. And, more importantly, Reynolds has not shown that the
 error he raised in his state habeas petition was of a jurisdictional nature.
                                            10
Case 4:18-cv-13237-MFL-RSW ECF No. 34, PageID.1855 Filed 11/04/20 Page 11 of 22




 courts. Thus, Reynolds has no remaining state court remedies with which to exhaust

 his Habitual Offender, Sentencing, and Jurisdiction Claims. Reynolds is therefore

 not entitled to federal habeas relief on these claims. See Gadomski v. Renico, 258 F.

 App’x 781, 783 (6th Cir. 2007) (affirming dismissal of habeas petitions where

 petitioners were “foreclosed” from challenging convictions on collateral review in

 Michigan state courts).

                                           B

       In order to present unexhausted claims in a federal habeas petition, a petitioner

 must show cause for failing to exhaust the claims in state court and prejudice to his

 defense. See Hannah v. Conley, 49 F.3d 1193, 1195-96 (6th Cir. 1995). Reynolds

 says that he has “cause” for his failure to exhaust because his appellate counsel

 rendered ineffective assistance by failing to raise the Habitual Offender, Sentencing,

 and Jurisdiction Claims on direct review. The Court addresses Reynolds’ standalone

 Ineffective Assistance Claim at length in Section V of this Opinion and Order. For

 all of the reasons explained below, Reynolds has not shown that his appellate counsel

 was ineffective. Therefore, because Reynolds has not established that this appellate

 counsel was ineffective, he cannot show the required cause for his failure to exhaust

 his claims.

       For all of these reasons, Reynolds is not entitled to federal habeas relief on his

 Habitual Offender, Sentencing, and Jurisdiction Claims.

                                           11
Case 4:18-cv-13237-MFL-RSW ECF No. 34, PageID.1856 Filed 11/04/20 Page 12 of 22




                                             V

       Finally, the Court addresses Reynolds’ Ineffective Assistance Claim (his

 second habeas claim). In this claim, Reynolds says that both his trial counsel and

 appellate counsel rendered ineffective assistance. Reynolds is not entitled to relief

 on either basis.

                                             A

       The Court starts with Reynolds’ claim that his trial counsel was ineffective.

 To understand this claim, some additional background is required. Reynolds was

 initially arraigned on a criminal information on November 12, 2013. (See Wexford

 Cir. Ct. Op. and Order, ECF No. 16-22, PageID.1045.) “Thereafter, the prosecution

 filed an amendment to the information” that added two new counts against Reynolds.

 (Id., PageID.1046.) The Wexford County Circuit Court then “remanded the matter

 to the District Court for further preliminary examination” on the new charges. (Id.)

 On remand, the district court “arraigned [Reynolds] on the amended information.”

 (Id.) In his habeas petition, Reynolds argues that his trial counsel should have

 objected to the addition of the two new charges at his second arraignment and to the

 conducting of a second preliminary examination. Reynolds has not shown that he is

 entitled to federal habeas relief on this basis.

        Reynolds raised this claim on direct review in a supplemental pro per brief

 filed in the Michigan Court of Appeals, and that court rejected it:

                                            12
Case 4:18-cv-13237-MFL-RSW ECF No. 34, PageID.1857 Filed 11/04/20 Page 13 of 22




             “[I]t is the defendant’s burden to prove that counsel did
             not provide effective assistance.” Heft, 299 Mich.App at
             80. “The defendant must overcome the presumption that
             the challenged action could have been sound trial
             strategy.” People v. Grant, 470 Mich. 477, 485; 684
             NW2d 686 (2004). “To prove that defense counsel was not
             effective, the defendant must show that (1) defense
             counsel’s performance was so deficient that it fell below
             an objective standard of reasonableness and (2) there is a
             reasonable probability that defense counsel’s deficient
             performance prejudiced the defendant.” Heft, 299
             Mich.App at 80–81, citing Strickland v. Washington, 466
             U.S. 668, 694; 104 S Ct 2052; 80 L.Ed.2d 674 (1984).
             “The defendant was prejudiced if, but for defense
             counsel’s errors, the result of the proceeding would have
             been different.” Id. at 81.

                                        [….]

             We also reject defendant’s issues pertaining to counsel’s
             performance in regard to various pre-trial matters. There
             is simply no merit to defendant’s contention that trial
             counsel filed a “prosecutorial type motion” with regard to
             the information. Rather, counsel filed a motion to strike or
             amend the information to delete portions of the
             information regarding dates during which the alleged
             crimes occurred that were unsupported by testimony
             adduced at the October 14, 2013 preliminary examination.
             Any assertion by defendant that this motion somehow
             prompted the prosecutor to amend the information does
             not entitle defendant to relief. The prosecution was entitled
             to seek to amend the information, see MCR 6.112(H);
             thus, even assuming error on the part of trial counsel, such
             an assertion of error would not entitle defendant to relief.
             See Heft, 299 Mich.App at 80–81 (requiring a defendant
             to show prejudice in order to prevail on his claim of
             ineffective assistance of counsel). Moreover, defendant
             fails to convince us that the procedure employed in
             amending the information and conducting a second

                                          13
Case 4:18-cv-13237-MFL-RSW ECF No. 34, PageID.1858 Filed 11/04/20 Page 14 of 22




             preliminary examination was improper such that counsel
             should have or could have raised a successful objection.

             Next, defendant argues that counsel was ineffective for
             failing to object to the addition of two charges against
             defendant, failing to demand that the prosecution submit
             physical evidence, and failing to move for severance of the
             new charges under MCR 6.120(C). Defendant does not
             explain what objections counsel should have made, and he
             failed to cite any authority stating that the prosecution
             needed physical rather than testimonial or circumstantial
             evidence to prove the charges. Instead, “[c]ircumstantial
             evidence and reasonable inferences therefrom may be
             sufficient to prove all the elements of an offense beyond a
             reasonable doubt.” Schumacher, 276 Mich.App at 167.
             Moreover, defendant does not explain how these alleged
             failures prejudiced him. As to whether counsel should
             have moved to sever the charges, MCR 6.120(C) allows
             the defendant to move to “sever for separate trials offenses
             that are not related as defined in subrule (B)(1).” However,
             MCR 6.120(B)(1)(b) provides in relevant part that
             offenses are related if they are based on “a series of
             connected acts.” Defendant’s offenses were related
             because they stemmed from a series of connected acts, i.e.
             a continuous series of cocaine deliveries to the same locale
             using many of the same coconspirators. Thus, a motion for
             severance would have been denied, and defendant has not
             demonstrated ineffective assistance of counsel.

 People v. Reynolds, 2015 WL 7686989, at ** 2, 9 (Mich. Ct. App. Nov. 24, 2015).

       Reynolds has not shown that this ruling was contrary to, or an unreasonable

 application of, clearly established federal law. As the Michigan Court of Appeals

 explained, the addition of the two new charges and the conducting of the second

 preliminary examination did not violate Michigan law. Moreover, Reynolds has not

 shown that if counsel had raised an objection, it would have been meritorious or
                                         14
Case 4:18-cv-13237-MFL-RSW ECF No. 34, PageID.1859 Filed 11/04/20 Page 15 of 22




 made a difference in the outcome of his case. And “[o]mitting meritless arguments

 is neither professionally unreasonable nor prejudicial.” Coley v. Bagley, 706 F.3d

 741, 752 (6th Cir. 2014). Simply put, Reynolds has not shown that the Michigan

 Court of Appeals unreasonably rejected his ineffective assistance of trial counsel

 claim. Reynolds is therefore not entitled to federal habeas relief on this claim.

                                             B

       The Court next turns to Reynolds’ claim that his appellate counsel rendered

 ineffective assistance. The Sixth Amendment guarantees a defendant the right to

 effective assistance of counsel on the first appeal by right. See Evitts v. Lucey, 469

 U.S. 387, 396-397 (1985). However, court appointed counsel does not have a

 constitutional duty to raise every non-frivolous issue requested by a defendant. See

 Jones v. Barnes, 463 U.S. 745, 751 (1983). And “appellate counsel cannot be found

 to be ineffective for ‘failure to raise an issue that lacks merit.’” Shaneberger v. Jones,

 615 F.3d 448, 452 (6th Cir. 2010) (quoting Greer v. Mitchell, 264 F.3d 663, 676 (6th

 Cir. 2001)).

       Reynolds argues that his appellate counsel was ineffective when counsel

 failed to raise on direct review the Habitual Offender, Sentencing, and Jurisdictional

 claims that Reynolds now raises in his current habeas petition. Reynolds has not

 shown that he is entitled to relief with respect to any of these claims.




                                            15
Case 4:18-cv-13237-MFL-RSW ECF No. 34, PageID.1860 Filed 11/04/20 Page 16 of 22




                                              1

        Reynolds first argues that his appellate counsel should have raised the

 Habitual Offender Claim on direct review. According to Reynolds, the state trial

 court lacked the authority to sentence him as a habitual offender because the

 prosecution failed to provide him with the required pre-trial notice of that

 designation under Michigan law.

        Reynolds first raised this claim in his motion for relief from judgment with

 the state trial court.3 That court rejected it:

               Defendant does assert that his appellate counsel was
               ineffective in not raising [this] issue[] with the appellate
               courts … [but e]ach of the Defendant’s claims for
               ineffective assistance of counsel and for relief as outlined
               above must be denied because there is no merit to the
               underlying claims as discussed herein. Further, trial
               counsel or appellate counsel cannot be determined to be
               ineffective for failing to raise meritless claims.


 3
   In reviewing a claim under AEDPA, this Court must review “the last state court to
 issue a reasoned opinion on the issue.” Hoffner v. Bradshaw, 622 F. 3d 487, 505 (6th
 Cir. 2010). Reynolds raised his ineffective assistance of appellate counsel claim in
 his post-conviction motion for relief from judgment. And as described above,
 Reynolds did not file a timely post-conviction application for leave to appeal the trial
 court’s denial of that motion. The Michigan Court of Appeals rejected the
 application as untimely without reaching the merits of Reynolds’ claims. The
 Michigan Supreme Court then denied Reynolds’ application for leave to appeal in a
 form order without any discussion. Accordingly, this Court must “look through”
 these decisions to the Wexford County Circuit Court opinion denying the motion for
 relief from judgment, which was the last state court to issue a reasoned opinion on
 this claim. Because that court denied Reynolds’ post-conviction ineffective
 assistance claim on the merits, AEDPA’s deferential standard of review applies to
 that ruling. See Moritz v. Lafler, 525 F. App’x 277, 283 (6th Cir. 2013).
                                           16
Case 4:18-cv-13237-MFL-RSW ECF No. 34, PageID.1861 Filed 11/04/20 Page 17 of 22




                                           [….]

              Here, the Court finds that there is proof of service of the
              notice of intent to habitualize the Defendant contained on
              the record. That notice occurred at the original
              arraignment and at the second arraignment wherein the
              added counts were considered. The notice was identical in
              each case, and the acknowledgement of receipt of that is
              on the record by counsel for the Defendant, which satisfies
              the proof of service requirement contained in the statute.
              As a result, any claim that resentencing should occur for
              failure to make a proof of service has no merit, and
              therefore, trial counsel and appellate counsel could not be
              considered to be ineffective for failing to raise those
              issues.

 (ECF No. 16-22, PageID.1043, 1046.)

       Reynolds has not shown that this decision was contrary to, or an unreasonable

 application of, clearly established federal law. More specifically, Reynolds has not

 shown that the state trial court unreasonably determined that Reynolds received the

 required habitual offender notice at both the initial arraignment and then again at the

 second arraignment. He has therefore failed to show that the trial court unreasonably

 concluded that this claim lacked merit and that appellate counsel was not ineffective

 for failing to raise the claim on direct appeal. Reynolds is therefore not entitled to

 federal habeas relief on the basis that his appellate counsel failed to raise the Habitual

 Offender Claim on direct review.




                                            17
Case 4:18-cv-13237-MFL-RSW ECF No. 34, PageID.1862 Filed 11/04/20 Page 18 of 22




                                              2

        Reynolds next argues that his appellate counsel should have raised the

 Sentencing Claim on direct review. In this claim, Reynolds says that the state trial

 court used misinformation and false assumptions when calculating his sentencing

 scoring variables under Michigan law. Reynolds insists that had the trial court

 accurately calculated his guidelines, he would have received a less severe sentence.

        Reynolds raised this claim in his post-conviction motion for relief from

 judgment filed in the state trial court, and the trial court rejected it:

               The Defendant further asserts that trial and appellate
               counsel were ineffective for failing to challenge the
               scoring of the sentencing guidelines as to PRV 7, OV 14
               and OV 15. Here, each of the sentence information reports
               (Counts I, Ill, IV and V) have 20 points scored for PRV 7.
               In each instance, PRV 7 is scored 20 points because of the
               concurrent convictions for the other three felonies. There
               is no factual dispute with respect to PRV 7 and not raising
               an objection to that scoring can not constitute ineffective
               assistance of counsel.

               ORV 14 was scored 10 points for each of the conviction
               counts, because the Court determined that the Defendant
               acted as a leader in a multiple offender situation. Defense
               counsel objected to the scoring of ORV 14, indicating that
               there was inadequate proof to support that he was the
               leader. The Court, based upon having heard the testimony
               at trial, as well as the Presentence Investigation Report,
               found that there was evidence that he was a leader in a
               multiple offender circumstance by a preponderance of the
               evidence. As a result, no error has occurred with respect to
               scoring of offense variable 14.



                                             18
Case 4:18-cv-13237-MFL-RSW ECF No. 34, PageID.1863 Filed 11/04/20 Page 19 of 22




               Offense variable 15 was scored at 50 points for each of the
               convictions that involved delivery or conspiracy to deliver
               50 or more grams but less than 450 grams of cocaine. OV
               15 was scored at 5 points for the offence of delivery of less
               than 50 grams of cocaine. Here, the Defendant argues that
               there can be no proof of the deliveries because of the small
               quantities involved in the transactions. However, to the
               contrary, the jury was instructed as to the quantities that
               were necessary to constitute the convictions in question,
               and, therefore, each of the verdicts prove the amounts in
               question beyond a reasonable doubt as determined by the
               jury. There is no error in the scoring of offense variable
               15.

 (ECF No. 16-22, PageID.1046-1047.)

          Reynolds has not shown that this ruling was contrary to, or an unreasonable

 application of, clearly established federal law.      As explained above, appellate

 counsel does not render ineffective assistance where counsel omits a claim on appeal

 that lacks merit. See Shaneberger, 615 F.3d at 452. And Reynolds has not shown

 any errors in the calculation of his sentencing variables. Accordingly, Reynolds has

 not shown that his appellate counsel had any basis to challenge the calculation of his

 (Reynolds’) sentence. Reynolds is therefore not entitled to federal habeas relief on

 this claim.

                                            3

       Finally, Reynolds argues that his appellate counsel should have raised the

 Jurisdiction Claim on direct appeal. But, as described above, Reynolds himself

 raised that claim in a supplemental pro per brief filed in the Michigan Court of

                                            19
Case 4:18-cv-13237-MFL-RSW ECF No. 34, PageID.1864 Filed 11/04/20 Page 20 of 22




 Appeals. And that court considered and rejected the argument on the merits. See

 Reynolds, 2015 WL 7686989, at *9. Because the Michigan Court of Appeals fully

 considered this issue on direct appeal, Reynolds cannot show the required prejudice

 for his appellate counsel’s failure to raise the issue. See, e.g., Donaldson v. Booker,

 505 F. App’x 488, 496 (6th Cir. 2012) (explaining that habeas petitioner could not

 “establish that he was prejudiced by the omission” of a claim from his appellate

 counsel’s state appellate brief where petitioner “presented” the claim in a pro se

 supplemental brief and where “the Michigan Court of Appeals [was] aware of the

 issues he wished to raise”). Reynolds is therefore not entitled to federal habeas relief

 on this claim.

                                           VI

       On September 9, 2020, Reynolds filed a motion seeking a remand so that the

 state trial court could hold an evidentiary hearing on his habeas claims. A habeas

 petitioner is not entitled to an evidentiary hearing on his claims if they lack merit.

 See Stanford v. Parker, 266 F.3d 442, 459-60 (6th Cir. 2001). In light of the fact

 that Reynolds’ claims are meritless and/or not exhausted (and not capable of

 exhaustion), he is not entitled to a remand for the purposes of conducting an

 evidentiary hearing.




                                           20
Case 4:18-cv-13237-MFL-RSW ECF No. 34, PageID.1865 Filed 11/04/20 Page 21 of 22




                                           VII

       For all of the reasons stated above, the Court DENIES Reynolds’ petition for

 a writ of habeas corpus (ECF No. 1).

       The Court will also DENY Reynolds a certificate of appealability. In order

 to obtain a certificate of appealability, a habeas petitioner must make a substantial

 showing of the denial of a constitutional right. See 28 U.S.C. § 2253(c)(2). In cases

 where the district court denies a habeas petition on procedural grounds without

 reaching the prisoner’s underlying constitutional claims, the petitioner must show

 “that jurists of reason would find it debatable whether the petition states a valid claim

 of the denial of a constitutional right and that jurists of reason would find it debatable

 whether the district court was correct in its procedural ruling.” Slack v. McDaniel,

 529 U.S. 473, 484 (2000). When a court denies relief on the merits, the substantial

 showing threshold is met if the petitioner demonstrates that reasonable jurists would

 find the court’s assessment of the claim debatable or wrong. See id. at 484-85. Here,

 Reynolds has not met either threshold. The Court therefore declines to issue him a

 certificate of appealability.

       Although this Court declines to issue Reynolds a certificate of appealability,

 the standard for granting an application for leave to proceed in forma pauperis on

 appeal is not as strict as the standard for certificates of appealability. See Foster v.

 Ludwick, 208 F.Supp.2d 750, 764 (E.D. Mich. 2002).               While a certificate of

                                            21
Case 4:18-cv-13237-MFL-RSW ECF No. 34, PageID.1866 Filed 11/04/20 Page 22 of 22




 appealability requires a substantial showing of the denial of a constitutional right, a

 court may grant in forma pauperis status on appeal if it finds that an appeal is being

 taken in good faith. See id. at 764-65; 28 U.S.C. § 1915(a)(3); Fed. R. App. 24 (a).

 Although Reynolds is not entitled to a certificate of appealability, he could take an

 appeal in good faith. Therefore, Reynolds may proceed in forma pauperis on appeal.

                                           VIII

       Accordingly, for all the reasons stated above, the Court (1) DENIES WITH

 PREJUDICE Reynolds’ petition for a writ of habeas corpus (ECF No. 1), (2)

 DENIES Reynolds’ motion to remand for an evidentiary hearing (ECF No. 32);

 DENIES Reynolds a certificate of appealability, and (4) GRANTS Reynolds

 permission to appeal in forma pauperis.

       IT IS SO ORDERED.

                                         s/Matthew F. Leitman
                                         MATTHEW F. LEITMAN
                                         UNITED STATES DISTRICT JUDGE

 Dated: November 4, 2020


        I hereby certify that a copy of the foregoing document was served upon the
 parties and/or counsel of record on November 4, 2020, by electronic means and/or
 ordinary mail.

                                         s/Holly A. Monda
                                         Case Manager
                                         (810) 341-9764



                                           22
